Title: To Thomas Jefferson from Robert Smith, 6 July 1803
From: Smith, Robert
To: Jefferson, Thomas


          
            Sir,
                     
            Navy dept. July 6. 1803
          
          I have the honor to present for your approbation as Midshipmen in the Navy,
          
            
              Gilbert H. Smith
              recommended by
            
            
              
              Judge Kilty & others—
            
            
              Francis B. Whiting.—
              John Smith Esqr. Va.
            
            
              Dl. P. Ramsey—
              Mr. Strode—
            
            
              Chs. Jones—
              Mr. Merriweather Jones thro’ Mr. Madison.—
            
          
          
          If you approve the above nominations, the enclosed warrants will require your signature.—
          With high respect, I am Sir, yr mo: ob Servt.
          
            Rt Smith
          
        